Citation Nr: 1424564	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-49 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disease (TMJ), to include as secondary to service-connected status post incisional biopsy, right mandibular ramus.

2.  Entitlement to service connection for grinding teeth, to include as secondary to service-connected status post incisional biopsy, right mandibular ramus.

3.  Entitlement to service connection for a speech disability, to include as secondary to service-connected status post incisional biopsy, right mandibular ramus.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected status post incisional biopsy, right mandibular ramus.

5.  Whether new and material evidence was received to reopen a claim for service connection for deviated nasal septum.

6.  Whether new and material evidence was received to reopen a claim for service connection for skin disability.

7.  Whether new and material evidence was received to reopen a claim for service connection for plantar fasciitis.

8.  Whether new and material evidence was received to reopen a claim for service connection for pes planus and fallen arches.

9.  Whether new and material evidence was received to reopen a claim for service connection for gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to August 2001.

This case comes before the Board of Veterans' Appeals (BVA or Board) from November 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The issues of whether new and material evidence was received to reopen a claim for service connection for tinea versicolor, tinea cruris, and tinea pedis have been restyled as indicated on the title page of this decision.

The claim of service connection for headaches, and the reopened claim of service connection for skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disability manifested by TMJ, grinding teeth, and speech problems has not been shown.

2.  A December 2004 rating decision denied the Veteran's application to reopen the claims of service connection for deviated nasal septum, skin disability, plantar fasciitis, pes planus and fallen arches, and gastrointestinal disability.

3.  Evidence received subsequent to the December 2004 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for deviated nasal septum, plantar fasciitis, pes planus and fallen arches, and gastrointestinal disability.

4.  Evidence received subsequent to the December 2004 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for skin disability.


CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied the Veteran's application to reopen the claims of entitlement to service connection for deviated nasal septum, skin disability, plantar fasciitis, pes planus and fallen arches, and gastrointestinal disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the December 2004 RO decision is not new and material, and the Veteran's claims of entitlement to service connection for deviated nasal septum, plantar fasciitis, pes planus and fallen arches, and gastrointestinal disability are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence received since the December 2004 RO decision is new and material, and the Veteran's claim of entitlement to service connection for skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for skin disability, any deficiency as to VA's duties to notify and assist, as to that issue, is rendered moot.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2007, March 2008, October 2008, and March 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The March 2009 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening a claim.  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

In regard to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A note in the file indicates that the veteran failed to appear in October 2008 for a VA examination that was to address the medical matters raised by the service connection issues on appeal.

In this case, the Veteran's deviated nasal septum, plantar fasciitis, pes planus, and gastrointestinal disability claims are claims to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Service connection for TMJ, grinding teeth, and speech disability

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disability manifested by TMJ, grinding teeth, and speech problems has not been shown, including on September 2007 VA bones and cranial nerves examinations.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose a disability manifested by TMJ, grinding teeth, or speech problems.  Her lay evidence, to the extent that she has provided any, does not constitute competent medical evidence and lacks probative value.  The Board again notes that the Veteran failed to appear for an October 2008 VA examination that was to address the medical matters raised by these issues.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Whether new and material evidence was received to reopen a claim for service connection for deviated nasal septum, plantar fasciitis, pes planus, and gastrointestinal disability.

A March 2002 RO decision denied service connection for deviated nasal septum, plantar fasciitis, pes planus, and gastrointestinal disability, and in December 2004 RO denied the Veteran's applications to reopen those claims.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The March 2002 and December 2004 RO decisions that denied service connection for deviated nasal septum, plantar fasciitis, pes planus, and gastrointestinal disability did so on the basis of a lack of any relationship between those disabilities and the Veteran's military service.  While complaints of nose trauma, foot pain, and stomach problems were made during service, and while current foot problems and gastrointestinal disability were shown in various VA records, no competent evidence linking those disorders and the Veteran's service was of record.

The additional evidence submitted since December 2004 merely shows that the Veteran has a current diagnosis of gastrointestinal disability and disability of the feet.  None of the additional medical evidence suggests that the Veteran's foot disability or gastrointestinal disability was aggravated by or related to service.  The evidence submitted since December 2004 is essentially cumulative of that already of record.  The Court has held that "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

The Board here observes that as for the Veteran's deviated nasal septum claim, a current disability post-service for that disorder has not been shown prior to or after December 2004.

The Veteran's statements since December 2004 have added nothing new or material to her earlier assertions.  In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claims.  Accordingly, the evidence received since the denial of the claims in December 2004 is not new and material, and reopening of service connection for deviated nasal septum, plantar fasciitis, pes planus, and gastrointestinal disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Whether new and material evidence was received to reopen a claim for service connection for skin disability.

The March 2002 and December 2004 RO decisions that denied service connection for skin disability did so in part on the basis of a lack of a current skin disability.  The evidence submitted since December 2004 includes VA records reflecting current diagnoses such as acne vulgaris and hidradenitis suppurativa.  The Board finds that the VA records reflecting current skin disability pertain to an unestablished fact necessary to substantiate the claim and it, together with the other medical records of evidence, raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the skin disability claim.


ORDER

Entitlement to service connection for temporomandibular joint disease (TMJ) is denied.

Entitlement to service connection for grinding teeth is denied.

Entitlement to service connection for a speech disability is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for deviated nasal septum is denied.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for skin disability, and, the claim is reopened.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for plantar fasciitis is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for pes planus and fallen arches is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for gastrointestinal disability is denied.


REMAND

As for the issue of entitlement to service connection for headaches, to include as secondary to service-connected status post incisional biopsy, right mandibular ramus, the Board notes that in September 2007 the Veteran underwent VA examinations (bones and cranial nerves) that were to address the medical matters raised by this issue.  The September 2007 VA examiners, however, did not address the matter as to whether the Veteran's headaches were aggravated by her service-connected right mandibular disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

As for the reopened claim for service connection for skin disability, while new and material evidence has been received to reopen the skin disability claim, whether the Veteran has skin disability that is related to service is a medical question and requires medical expertise.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since August 27, 2008.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed headaches disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a headaches disability that (a) had its onset in service, (b) is etiologically related to his active service, (c) is proximately due to service-connected status post incisional biopsy, right mandibular ramus, (d) was aggravated (made worse) by service-connected status post incisional biopsy, right mandibular ramus.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be scheduled for the appropriate VA examination regarding the claimed skin disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any skin disability that had its onset in service or is etiologically related to his active service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues of service connection for headaches and skin disability.  If either of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


